GAUDIN, Judge,
dissenting.
I respectfully dissent.
This is an appeal from the granting of a preliminary injunction by a district judge who was concerned about (1) the undisputed fact that Mrs. Helene M. Huddleston did not receive service of process of the original petition and (2) the distinct possibility that her interest in the subject property was illegally seized.
It is also undisputed that Mrs. Huddle-ston is a record part owner of the property *1083and that she was required to sign the promissory note and act of mortgage on which this litigation is based; yet, there was no attempt to serve her. These concerns, I believe, justify the issuance of the preliminary injunction.
This Court’s foregoing opinion makes it appear that the merits of the nullity petition have already been heard in district court. By setting aside the preliminary injunction and remanding for further proceedings, this Court is sending the case back for a hearing on the merits while at the same time allowing Mrs. Huddleston’s community property interest to be sold.